
	

114 HR 4145 IH: To require the Comptroller General of the United States to conduct a study of, and report to the Congress on, secure gun storage or safety devices.
U.S. House of Representatives
2015-12-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4145
		IN THE HOUSE OF REPRESENTATIVES
		
			December 1, 2015
			Mr. Engel introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To require the Comptroller General of the United States to conduct a study of, and report to the
			 Congress on, secure gun storage or safety devices.
	
	
		1.GAO study of secure gun storage or safety devices
 (a)In generalThe Comptroller General of the United States (in this section referred to as the Comptroller General) shall conduct a comprehensive study of the effectiveness of secure gun storage or safety devices, and the enforcement of section 922(z) of title 18, United States Code.
 (b)Matters To be studiedIn conducting the study required by subsection (a), the Comptroller General shall examine the following:
 (1)The effectiveness of widely available secure gun storage or safety devices in preventing accidental and intentional firearm-related injuries and fatalities.
 (2)The effects of the use of widely available secure gun storage or safety devices on the utility of firearms with which they may be used.
 (3)The effectiveness of smart gun technologies and similar tools that verify the identity of a firearm user before allowing the weapon to fire and the effects of the tools on the rate of accidental and intentional firearm-related injuries and fatalities.
 (4)The expected effects of the universal adoption of effective secure gun storage or safety devices and smart gun technology by firearm owners in the United States on the rate of accidental and intentional firearm-related injuries and fatalities.
 (5)The enforcement efforts of all Federal agencies concerning potential violations of section 922(z) of title 18, United States Code.
 (6)An estimate of the prevalence in the United States of violations of that section. (7)The expected effects of effective enforcement of that section on the rate of accidental and intentional firearm-related injuries and fatalities.
 (c)DefinitionsIn this section: (1)FirearmThe term firearm has the meaning given the term in section 921(a)(3) of title 18, United States Code.
 (2)Secure gun storage or safety deviceThe term secure gun storage or safety device has the meaning given the term in section 921(a)(34) of such title. (d)ConsultationIn conducting the study required by subsection (a), the Comptroller General shall consult with law enforcement agencies, firearm safety advocates, firearm rights advocates, and the manufacturers of smart guns and secure gun storage or safety devices.
 (e)ReportNot later than 1 year after the date of the enactment of this Act, the Comptroller General shall submit to the Congress a report that contains—
 (1)the results of the study required by subsection (a); and (2)any recommendations based on the study.
				
